Proceeding under article 75 of the Civil Practice Act to review the determination of the New York City Transit Authority, made after a hearing, dismissing petitioner .from his position of railroad clerk on the ground that he had absented himself from duty, without authority, for a period in excess of 30 days. By. order of the Supreme Court, Kings County, dated June 9, 1960, the proceeding has been transferred for disposition to this court (Civ. Prac. Act, § 1296). Determination confirmed, without costs. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.